EXHIBIT 10.02

 
LOAN AGREEMENT
 
$200,000,000
 
This LOAN AGREEMENT (this “Agreement”) is made as of June 1, 2010 (the
“Effective Date”), between ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited
liability company, with principal offices at 1100 Louisiana Street, Suite 1000,
Houston, Texas 77002 (“Lender”), and DUNCAN ENERGY PARTNERS L.P., a Delaware
limited partnership with principal offices at 1100 Louisiana Street, Suite 1000,
Houston, Texas 77002 (“Borrower”).  Each capitalized term used but not otherwise
defined in this Agreement shall have the meaning given to such term in Exhibit A
hereto.
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender and Borrower agree as follows:
 
1. Commitment. Subject to the terms and conditions set forth herein, Lender
agrees to make available to Borrower funds in an aggregate maximum outstanding
principal amount of $200,000,000 (as such amount may be reduced from time to
time pursuant to Section 13, the “Commitment Amount”).
 
2. Loan. Subject to the provisions of this Agreement, upon the receipt of a
Request for Borrowing (as defined in Section 5), Lender agrees to make a
revolving loan (the “Loan”) to Borrower in an aggregate maximum outstanding
principal amount not to exceed the Commitment Amount. Each amount drawn under
the Loan (“Borrowings”), and each repayment of Borrowings, will be in a minimum
principal amount of $25,000,000 and in whole increments of $25,000,000 in excess
thereof.
 
3. Repayment of the Loan. Borrower promises to pay the outstanding principal
balance of the Loan, together with interest accrued and outstanding thereon and
any other sums due hereunder, on the earliest to occur of (a) September 28, 2010
(the “Maturity Date”), (b) the date upon which the maturity of the Loan may have
been accelerated pursuant to Section 12, or (c) the date upon which the
commitment of Lender hereunder may have been terminated pursuant to Section 13.
 
4. Early Repayment of the Loan. Borrower will have the option to repay the Loan
upon three (3) Business Days prior written notice, in whole or in part (subject
to the minimum and incremental principal amounts for repayments, as described in
Section 2), on any Business Day. Any repayment of principal must be accompanied
by a concurrent payment of any and all accrued and unpaid interest on such
principal amount to the date of repayment.  Amounts repaid may be reborrowed in
accordance with the terms of this Agreement, until the Maturity Date.
 
5. Request for Borrowing. On any Business Day including or after the Effective
Date, but prior to the Maturity Date, Borrower may request a Borrowing by
delivering a written notice to Lender (each, a “Request for Borrowing”), which
such notice (a) shall be irrevocable and binding on Borrower, (b) shall state
(i) the amount of such requested Borrowing and (ii) the date on which the funds
underlying such Borrowing are to be delivered to Borrower, (c) must be received
by Lender no later than 9:00 a.m., Houston, Texas time, on the third Business
Day immediately preceding the date on which the funds underlying such Borrowing
are to be delivered to Borrower, and (d) shall otherwise be in a form acceptable
to Lender.
 
6. Fees.   Borrower agrees to pay Lender all fees as calculated below:
 
(a) Fee on Undrawn Portion of Commitment Amount. Borrower agrees to pay Lender a
fee equal to (i) the amount of any undrawn portion of the Commitment Amount
(i.e., the Commitment Amount minus the aggregate principal amount of any and all
outstanding Borrowings), multiplied by (ii) 0.375% per annum (on the basis of a
365 day year), for each day commencing on the Effective Date and ending upon the
earlier of, and including, the Maturity Date or the date that Lender’s
commitment under this Agreement is terminated in accordance with Section 12 or
Section 13. Fees payable in accordance with this Section 6 will be due on each
Payment Date.

 
 

--------------------------------------------------------------------------------

 


(b) All fees payable herein shall be paid on the dates due, and shall not be
refundable under any circumstances.
 
7. Interest. Borrower shall pay interest on the unpaid principal amount of the
Loan outstanding from the Effective Date until the principal amount shall be
paid in full, at a rate per annum at all times during each Interest Period equal
to the Interest Rate for such Interest Period, payable in arrears on each
Payment Date; provided that, in the event of any repayment or prepayment of the
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. Interest payable hereunder
shall be calculated on the basis of a year of 360 days.
 
8. Interest Period. For the purposes of this Agreement, “Interest Period” means
(a) the period commencing on the Effective Date and ending on, but not
including, July 1, 2010 and (b) thereafter, each subsequent period commencing on
the last day of the next preceding Interest Period and ending on, but not
including, the first Business Day of the next succeeding calendar month;
provided, that, in the case of any Interest Period that commences before the
Maturity Date, and would otherwise end on a date occurring after the Maturity
Date, such Interest Period shall end on the Maturity Date.
 
9. Interest Rate. For the period commencing on the Effective Date and ending on
(but not including) July 1, 2010, interest on outstanding Borrowings shall be
assessed at a floating rate of interest equivalent to the one-month LIBO Rate
plus 2.50% (the “Interest Rate”). The LIBO Rate shall be set for each Interest
Period as provided in the definition of the term “LIBO Rate” set forth in
Exhibit A hereto.
 
Notwithstanding the foregoing provisions of this Section 9 or any other
provision of this Agreement, interest on the Loan and other amounts due
hereunder at any time shall be limited to the highest lawful rate that may be
charged under the laws of the State of New York at such time.
 
10. Borrower’s Representations and Warranties. Borrower represents and warrants
to Lender that:
 
     (a) each of Borrower and its Subsidiaries (i) has been duly formed and is
validly existing in good standing under the laws of its jurisdiction of
organization and (ii) is qualified to do business as a foreign entity in good
standing in each jurisdiction of the United States in which the ownership of its
properties or the conduct of its business requires such qualification and where
the failure to so qualify would be reasonably expected to have a material
adverse effect on Borrower and its Subsidiaries, taken as a whole; and
 
     (b) this Agreement has been duly authorized, executed and delivered by
Borrower and constitutes the valid and binding agreement of Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by BankruptcyLaws and general principles of equity.
 
11. Conditions of Lending. The obligation of Lender to fund any Borrowing
hereunder is subject to the conditions precedent that, on and as of the date of
funding of such Borrowing:
 
     (a) each of the representations and warranties set forth in Section 10 is
true and accurate; and
 
     (b) no event has occurred and is continuing (or would result from the
proposed Borrowing) that constitutes a Default or Event of Default under this
Agreement or under the Credit Agreement.
 
12. Events of Default. If one or more of the following events of default (each
an “Event of Default”) shall occur and be continuing:
 
     (a) Borrower shall default in any payment of principal of the Loan when and
as the payment shall become due and payable, or Borrower shall default in any
payment of interest as required herein, or in the payment of any fees or other
amounts as required herein, when the same shall become due and payable, and such
default shall continue for a period of three (3) Business Days;

 
2

--------------------------------------------------------------------------------

 


     (b) Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of its property, (ii) admit in writing of its inability to pay its debts as
such debts become due, (iii) make a general assignment for the benefit of its
creditors, (iv) commence a voluntary case under any Bankruptcy Law, (v) file a
petition seeking to take advantage of any other law providing for similar relief
of debtors, or (vi) consent or acquiesce in writing to any petition duly filed
against it in any involuntary case under any Bankruptcy Law;
 
     (c) a proceeding or case shall be commenced, without the application or
consent of Borrower in any court of competent jurisdiction seeking (i) its
liquidation, reorganization, dissolution or winding up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of its assets, or (iii) similar
relief in respect of it, under any law providing for the relief of debtors, and
such proceeding or case shall continue undismissed, or unstayed and in effect,
for a period of sixty (60) days (or such longer period, so long as Borrower
shall be taking such action in good faith as shall be reasonably necessary to
obtain the timely dismissal or stay of such proceeding or case); or an order for
relief shall be entered in an involuntary case under any applicable Bankruptcy
Law, against Borrower;
 
     (d) a Change in Control (as defined in the Credit Agreement) shall occur;
or
 
     (e) any Event of Default (as defined in the Credit Agreement) shall occur;
 
then (and in each and every such case) Lender, by notice in writing to Borrower,
may terminate the commitment of Lender hereunder and/or declare the unpaid
balance of the Loan and any other amounts payable hereunder to be forthwith due
and payable, and thereupon such balance shall become so due and payable without
presentation, protest or further demand or notice of any kind, all of which are
hereby expressly waived; provided that in the case of Section 12(b) and
Section 12(c) above, the commitments of Lender hereunder shall automatically
terminate and the Loan and any other amounts payable hereunder shall forthwith
be due and payable.
 
13. Termination and Reduction of Lender’s Commitment at Election of
Borrower.  Upon three Business Days’ prior written notice to Lender, Borrower
may at any time terminate, or from time to time reduce, Lender’s commitment to
make the Loan under this Agreement; provided, that (a) upon any such termination
or reduction, (i) any unpaid balance of the Loan and any other amounts payable
hereunder (in the case of a termination) or (ii) any unpaid balance of the Loan
in excess of the Commitment Amount, as so reduced (in the case of a reduction),
shall become immediately due and payable without presentation, protest or
further demand or notice of any kind, all of which are hereby expressly waived,
and (b) any such reduction shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.
 
14. Waivers; Amendments. No failure or delay by Lender to exercise any right or
power shall operate as a waiver thereof, nor shall any partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise of such right or
power. No waiver of any right or power of Lender in this Agreement shall be
effective unless given in writing signed by Lender. This Agreement may not be
amended or modified except by a writing signed by the parties.
 
15. Expenses of Enforcement. Borrower shall reimburse Lender on demand for any
fees or other expenses of Lender in connection with the enforcement of this
Agreement and the collection of the Loan and any other amounts due Lender
hereunder. Borrower agrees, to the fullest extent permitted by law, to indemnify
and hold harmless Lender and each of its directors, officers, employees and
agents (each an “Indemnified Party”) from and against any and all claims,
damages, liabilities and expenses (including without limitation fees and
disbursements of counsel) arising out of or in connection with any
investigation, litigation or proceeding (whether or not any Indemnified Party is
a party) arising out of, related to or in connection with this Agreement, the
Loan or any transaction in which any proceeds of all or any part of the Loan
made hereunder are applied, provided that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence, unlawful
conduct or willful misconduct of such Indemnified Party.

 
3

--------------------------------------------------------------------------------

 


16. Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties and their respective successors and permitted assigns.
Borrower may not assign this Agreement or delegate any of its duties hereunder
without the express written consent of Lender.
 
17. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.
 
18. Headings; Section References. Headings in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions. Unless
otherwise specified, references to Sections in this Agreement are to Sections of
this Agreement.
 
19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
20. Entire Agreement. This instrument and any other loan documents executed in
connection herewith constitute the entire Agreement between Lender and Borrower
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.
 
21. Notices. All notices under this Agreement shall be in writing and mailed,
hand delivered or faxed and confirmed to the respective parties as follows:
 
If to Lender:
 
Enterprise Products Operating LLC
1100 Louisiana, Suite 1000
Houston, TX 77002
Facsimile:  (713) 381-8200
Attention:  Michael A. Creel, President and Chief Executive Officer
 
If to Borrower:
 
Duncan Energy Partners L.P.
1100 Louisiana, Suite 1000
Houston, TX 77002
Facsimile:  (713) 803-1482
Attention :  W. Randall Fowler, President and Chief Executive Officer
 
Any party hereto may change its address for receipt of communications by giving
written notice to the other party in accordance with this Section 21.
 
22. No Third Party Beneficiaries. The agreement of Lender to make the Loan to
Borrower on the terms and conditions set forth in this Agreement is solely for
the benefit of Borrower and no other person has any rights hereunder against
Lender or with respect to the extension of credit contemplated hereby.
 
23. Special Exculpation. No claim may be made by Borrower or any other person
against Lender, its directors, officers, employees, attorneys or agents of any
of them for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or relating to this Agreement or any other financing document or the
transactions contemplated hereby or thereby, or any act, omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 
4

--------------------------------------------------------------------------------

 


24. Waiver of Jury Trial. Each of Borrower and Lender hereby irrevocably waives,
to the fullest extent permitted by law, any and all right to trial by jury in
any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
 
25. Severability. If any term or provision of this Agreement shall be determined
to be illegal or unenforceable, all other terms and provisions of this Agreement
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.
 
26. Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.
 
27. Non-Recourse to Partners. Lender agrees that in the event of non-performance
by Borrower hereunder, including an Event of Default, Lender’s rights to payment
under this Agreement are limited to the assets of Borrower, and Lender may not
pursue payment from any general partner (including the General Partner) or
limited partner of Borrower for any amounts hereunder, even if the assets of
Borrower are collectively insufficient to pay all amounts due to Lender under
this Agreement.
 
(Signature Page Follows)


 
5

--------------------------------------------------------------------------------

 

In witness whereof the parties have caused this Agreement to be executed by
their proper officers on the day and year first above written.
 

           
Enterprise Products Operating LLC, as Lender
 
By:    Enterprise Products OLPGP, Inc.,
its managing member
 
   
By:  
/s/ Michael A.
Creel                                                                              
     
Michael A. Creel
     
President and Chief Executive Officer
 
 
 
 
 
 
 
 
Duncan Energy Partners L.P., as Borrower
 
By:   DEP Holdings, LLC,
its general partner
 
   
By:  
/s/ W. Randall
Fowler                                                                        
     
W. Randall Fowler
     
President and Chief Executive Officer
             

 
Signature Page to Loan Agreement
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
As used in the Agreement to which this Exhibit A is attached, the following
terms have the meanings indicated below.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Bankruptcy Law” means Title 11 of the United States Code entitled “Bankruptcy”,
as amended from time to time and any similar other applicable law or statute in
any other jurisdiction as amended from time to time.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed; provided that when used in connection with an Interest
Period, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in U.S. Dollar deposits in the London interbank market.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Agreement” means the Revolving Credit Agreement, dated as of January 5,
2007, by and among Borrower, the Lenders party thereto, Wachovia Bank, National
Association, as administrative agent, issuing bank and swingline lender, The
Bank of Nova Scotia and Citibank, N.A., as co-syndication agents, and JPMorgan
Chase Bank, N.A. and Mizuho Corporate Bank, as co-documentation agents, as
amended and supplemented by the First Amendment to Revolving Credit Agreement,
dated as of June 30, 2007 (as such agreement may be further amended, restated,
modified, renewed, refunded, replaced or refinanced from time to time,
regardless of whether such amendment, restatement, modification, renewal,
refunding, replacement or refinancing is with the same financial institutions or
otherwise).
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“DEP Holdings” means DEP Holdings, LLC, a Delaware limited liability company.
 
“Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
 
“General Partner” means DEP Holdings or any other Person that serves as the
general partner of Borrower without causing the occurrence of a Default or an
Event of Default.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“LIBO Rate” means, with respect to any Borrowing for any Interest Period, (a)
the rate per annum appearing on Page 3750 of the Bridge Telerate Service
(formerly Dow Jones Market Service) (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Lender from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits

 
 

--------------------------------------------------------------------------------

 
 
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period; (b) if for
any reason the rate specified in clause (a) of this definition does not so
appear on Page 3750 of the Bridge Telerate Service (or any successor or
substitute page or any such successor to or substitute for such Service), the
rate per annum appearing on Reuters Screen LIBO page (or any successor or
substitute page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period for a maturity comparable to such Interest
Period; and (c) if the rate specified in clause (a) of this definition does not
so appear on Page 3750 of the Bridge Telerate Service (or any successor or
substitute page or any such successor to or substitute for such Service) and if
no rate specified in clause (b) of this definition so appears on Reuters Screen
LIBO page (or any successor or substitute page), the average of the interest
rates per annum at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Reference Bank in immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Payment Date” means the last day of each Interest Period, commencing July 1,
2010.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Reference Bank” means, at any time, the then-current administrative agent under
the Credit Agreement.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests, are, as of such
date, owned, controlled or held by the parent and one or more subsidiaries of
the parent.

Exhibit B to Loan Agreement, Page 2
 
 

--------------------------------------------------------------------------------

 
